Citation Nr: 1143500	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1965 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He asserts that during his service in Vietnam he was exposed to loud incoming mortar and rocket attacks and small arms fire without hearing protection.  He also stated that after service he worked for the Department of Energy and did not have the type of noise exposure as he did in the Army.  

The RO conceded exposure to combat noise during the Veteran's service in Vietnam after researching USAF Operating Bases in the Republic of Vietnam and finding evidence of base attacks at Nha Trang during the time the Veteran was in Vietnam.  A November 2007 VA examination report was scheduled.  The examiner diagnosed the Veteran with sensorineural hearing loss and tinnitus.  The examiner acknowledged that there was a change in hearing during his military service, but found that the hearing loss and tinnitus disabilities were not related to the Veteran's exposure to acoustic trauma in service, primarily because hearing loss at discharge was normal.  The examiner also noted that the Veteran reported first noticing a change in his hearing about five years ago.  

The November 2007 VA examination report is not a probative opinion, because the examiner relied on the audiological tests in service as the primary factor in determining whether or not the Veteran's hearing loss and tinnitus are related to his military service, and did not appear to consider the Veteran's exposure to acoustic trauma.  VA laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the U.S. Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the Veteran's current hearing loss and/or tinnitus disability is causally related to service.  

Therefore, another VA audiological examination should be provided to address the etiology of the Veteran's hearing loss and tinnitus disabilities based on his exposure to acoustic trauma and change in hearing during service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should assess whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and tinnitus disabilities had their clinical onset during active service or are related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the evidence of exposure to acoustic trauma in service and the change in the Veteran's hearing acuity during service.  The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss or tinnitus.

Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, readjudicate the claim on appeal.  If either of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


